DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 14 objected to because of the following informalities:  
Re claim 1, it is recommended the 4th paragraph be amended: "…a vehicle electrical system of [[the]] a vehicle," to prevent potential lack of antecedent basis issues since a vehicle was not introduced prior. Alternatively, a vehicle could be introduced earlier in the claim such as in the preamble or similar.
Re claims 6 and 14, it is recommended the claims be amended to have clearer phrasing/grammar, such as "wherein electrical power received from the electrical supply equipment includes at least one of an AC power and a DC power", since the meaning of equipment including an AC or DC power would otherwise be unclear. Other phrasing/amendment may be appropriate depending on what the intended feature was. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 5, 7, 10 and 13, the scope of the claims are indefinite since the dependent claims recite further relationship of elements only required in the alternative in claims 1 and 11, respectively, with other elements that are required, which makes unclear whether the limitations in the dependent claims should be treated as alternative as well. In particular, claim 1 only requires "at least one of an electrical supply equipment and a second power source" in the alternative, while claim 11 only requires the ePTO with vehicle electrical system and second power source in the alternative, thus under broadest reasonable interpretation further limitations of one of these elements may generally be appropriate but also treated broadly as only required in the alternative (e.g. claim 6 for example). Claims 5, 7, 10, and 13 however recite elements (AC power module, the controller, a bypass switch) which are required, and presents limitations together with the alternative elements, which makes unclear whether these limitations should be treated in the alternative overall. It is recommended that Applicant amend the claims as appropriate to explicitly require all elements necessary to the system where they are required for any limitation (e.g. specify the at least one power input receives power from the specific element if intended to be required in further limitations) or adjust the claim language to make clearer the entire related further limitation is only alternatively required if the alternative element is present. For purposes of examination, the limitations of claims 5, 7, 10, and 13 related to the alternative elements will be interpreted as only being 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wordsworth (US8295950).
Re claim 1, Wordsworth teaches a power distribution unit (see Figs. 3, 9A) for use with a transport climate control system (refrigeration unit <60>, APU air conditioner <40>), the power distribution unit comprising: 

an accessory power interface (refrigerator power output <254>, refrigerator generator input <122>, APU air conditioner output <332>) configured to provide electrical power to the transport climate control system (see 13:1-14, 13:53-65, 23:4-18, Figs. 3, 9A, regarding providing power to refrigerator unit from output <254> and APU air conditioner from output <332>); 
a vehicle power interface (DC output <346>, support AC output <338>, truck generator power input <258>) configured to provide electrical power to a vehicle electrical system (tractor <10> electrical system, including AC and DC accessories, primary battery, engine, generator, DC bus, auxiliary batteries, see 4:64-5:35, 23:58-24:14, Fig. 3 regarding connections for providing power to various vehicle accessories and battery) of the vehicle, the vehicle electrical system having a vehicle electrical storage device (primary battery <30>); 
at least one switch or at least one converter (switches of switching circuit <252>, relays <330>,<331>,<332>,<336>,<342>, inverter <344>) configured to selectively connect the at least one power input to a power bus (AC bus <22>, or alternatively AC bus <26>), and selectively connect the power bus to at least one of the accessory power interface and the vehicle power interface (see 13:53-65, 23:4-18, 23:58-24:14, Fig. 9A regarding switches selectively connecting 
a controller (intelligent power controller <266>, see Fig. 9A) configured to control the at least one switch or the at least one converter to provide electrical power to at least one of the transport climate control system and the vehicle electrical storage device (see 13:53-65, 13:66-14:7, 23:4-18, 23:58-24:14, Figs. 3, 9A regarding controller <266> controlling all operations of the IPMS <250> including switch and inverter control to provide power to the refrigerator unit <60> and the primary battery <30> and other vehicle accessories). See Wordsworth: 4:64-5:35, 12:38-50, 13:1-14:7, 23:58-24:14, Figs. 1-3, 9A-B. Note that as currently drafted, under broadest reasonable interpretation a very large number of prior art references providing power to some manner of vehicle climate control device and vehicle electrical storage device could potentially anticipate the claim limitations since there is essentially no limitation on structure and function of most elements (e.g. "electrical supply equipment", "second power source", "vehicle electrical system" could essentially be almost any kind or grouping of power components/sources associated with a vehicle). It is also noted that although Wordsworth presents a connection arrangement with explicit electrical connectors, in general electrical inputs/outputs/interfaces could be any connection point in an electrical circuit with the respective function if no physical construction is otherwise required for them and the overall power distribution unit.
Re claim 4, Wordsworth teaches the power distribution unit of claim 1, wherein the second power source includes at least one of an AC utility power, a vehicle export AC power, a vehicle export DC power, and a solar DC power (see Wordsworth: 7:13-25, 7:39-8:16, 13:24-36, 
Re claim 5, as best understood, Wordsworth teaches the power distribution unit of claim 4, further comprising: an AC power module (inverter <344>) configured to receive an AC input from the second power source and convert the AC input to a DC power to feed a DC link (DC bus <18>), wherein the AC input is a single-phase AC power or a three-phase AC power (see Wordsworth: 23:4-18, 24:4-14, Figs. 3, 9A regarding inverter <344> converting AC input power from AC sources into DC power to provide to DC bus <18>; note the limitation is only required in the alternative).
Re claim 6, Wordsworth teaches the power distribution unit of claim 1, wherein the electrical supply equipment includes at least one of an AC power and a DC power (see Wordsworth: 7:13-25, 13:24-36, Figs. 3, 9A regarding AC HD shore/utility power; note the limitation is only required in the alternative).
Re claim 7, as best understood, Wordsworth teaches the power distribution unit of claim 1, wherein the controller is further configured to communicate with the electrical supply equipment to support delivery of a Class B DC power (alternative limitation not required; note also that in general external DC charging of vehicle systems appears to be known in the art).
Re claim 8
Re claim 9, Wordsworth teaches the power distribution unit of claim 1, wherein the vehicle electrical system includes a DC vehicle electrical system, and/or an electrical system using an OnBoard charger to perform AC to DC conversion (see Wordsworth: 5:23-29, Fig. 3 regarding vehicle system including DC bus <18> and DC accessories).
Re claim 10, as best understood, Wordsworth teaches the power distribution unit of claim 1, further comprising: a bypass switch (relay <330>), wherein the second power source is an AC power source, when a voltage of the second power source matches a voltage of the transport climate control system or a voltage of an OnBoard charger of the vehicle electrical system, the controller is configured to turn on the bypass switch to provide electrical power from the second power source directly to the transport climate control system or to the OnBoard charger (see Wordsworth: 22:35-45, 23:4-18, Fig. 9A regarding relay <330> connecting AC MC shore power when its voltage is acceptable directly to bus <26> and to APU air conditioner; note limitation is only required in the alternative).
Re claim 11, Wordsworth teaches a power distribution unit (see Figs. 3, 9A) for providing power to a transport climate control system (refrigeration unit <60>, APU air conditioner <40>), the power distribution unit comprising: at least one power input (HD shore power input <80>, MD shore power input <82>, auxiliary power inputs <260,262>, truck generator input <258>, see 12:38-50, 13:1-14, 13:24-37, Figs. 3, 9A) configured to receive electrical power from at least one of an electric power take off (ePTO) of a vehicle electrical system and a second power source (shore power sources, inverter <102> supplying AUX1, source supplying AUX2, truck generator <20>, see 13:24-27, Figs. 3, 9A; note ePTO and vehicle system only required in the alternative though power is also provided from truck generator and 
Re claims 12-17, the further recited limitations essentially correspond to the limitations recited in claims 4-9, respectively, and are therefore rejected by the same reasoning applied above. Note that limitations regarding the vehicle electrical system and electrical supply equipment are only required in the alternative.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wordsworth in view of Whitaker (US2013/0197748).
Re claim 2, Wordsworth teaches the power distribution unit of claim 1, further comprising: at least one sensor (see Wordsworth: 6:19-36, 21:31-22:21, 23:30-42, Figs. 3, 9A regarding monitoring battery levels including those of vehicle primary battery, auxiliary battery for AUX1 input and APU battery, implying some form of sensor for the conditions), wherein the at least one sensor is configured to sense a first electrical power demand from the transport 
Although Wordsworth generally discloses selective powering of the climate control system load and vehicle loads based on battery levels or if desired to reduce loading implying it may be desired to disconnect some but not other loads, Wordsworth does not explicitly discuss having priority levels determined between the loads for control of power supply. Whitaker, however, teaches that it is known in the art of vehicle electrical power supply systems supplying a variety of loads to have power control configured to determine an electrical power priority level based on sensed first electrical power demand and second electrical power demand from loads, the controller is further configured to control the at least one switch or the at least one converter to provide electrical power to the loads, based on the electrical power priority level (see Whitaker: [0110-0115], Figs. 5-7 regarding sensing demand of loads, determining loads having different priority levels and providing power to load with higher priority while shedding/disconnecting other loads). It would have been obvious to one of .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wordsworth in view of Dziuba (US2017/0349078).
Re claim 3, Wordsworth teaches the power distribution unit of claim 1, further comprising: an auxiliary battery (APU battery <46>); and a rechargeable energy storage system (RESS) (primary battery <30>, see Wordsworth: 6:6-36, 7:50-8:2, 23:43-24:14, Figs. 3, 9A regarding APU battery, primary battery, and alternatively also auxiliary batteries). Although Wordsworth disclose electrical connection to both receive power and provide power from the transport climate control system as part of balancing power generally in the system (see Wordsworth: 13:1-23, Figs. 3, 9A), Wordsworth does not explicitly disclose using a bi-directional power converter for control of power flow between systems. Dziuba, however, teaches that it is known in the art of vehicle electrical power supply systems including transport climate control system to provide a bi-directional electrical power converter (inverter <72>, see [0033-0035], Fig. 3); wherein the controller is configured to control the bi-directional electrical power converter to balance electrical power among the transport climate control system, the auxiliary battery, and the RESS (see [0033-0035], Fig. 3 regarding bi-directional inverter providing power to and from reefer/refrigeration power system <170> and other parts of main vehicle). It would .

Conclusion
In summary, as currently drafted a variety of prior art vehicle electrical systems supplying refrigeration devices, air conditioning devices, or similar would appear to anticipate many of the limitations as they are broadly recited at present. At present, it is not apparent what features are meant to distinguish or be nonobvious over prior art vehicle electrical distribution systems which comprise switches or converters which generally will control power supply to such loads from one or more sources. If Applicant believes particular features or combination of features are nonobvious over the prior art, then it is recommended that explanation be provided and the claims amended to specifically recite all required structure, specific electrical connection, and/or associated control operations for the features. Applicant is cautioned that under broadest reasonable interpretation, limitations recited in the alternative do not require both alternatives to be present, that a "power distribution unit" or inputs/outputs/interfaces do not denote any physical structure in the electrical arts unless specified, and that general element names such as electrical supply equipment/second power supply source/vehicle power interface are not particularly limiting as to what structures can or 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. King (US2012/0245772) discloses vehicle electrical power supply system with climate control system and power management also relevant to the recited features. See also attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836